DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Winkler (CN 103832424 A).
Regarding claim 1, Winkler discloses an electromechanical braking apparatus (figs. 1-4), comprising: 
a rod (2) configured to translate in response to a depression of a brake pedal; 
a master cylinder (note [0119]) configured to receive brake oil and to be responsive to an insertion of the rod for discharging the brake oil; 
a motor (5); and 
a gear mechanism (300 in fig. 2) having at least some part connected to the master cylinder and at least some other part connected to the motor, wherein 
the gear mechanism comprising: 
an upper housing (4AV shown in fig. 2) configured to receive at least some portion of a plurality of gears, and 
a lower housing (4AR shown in fig. 2) coupled to the upper housing and configured to receive at least some other portion of the plurality of gears.  
Re-claim 2, Winkler discloses the upper housing (4AV shown in fig. 2) comprises: 
a first base (note the back side portion of 4AV as shown in fig. 2) having one surface formed to face at least some part of the lower housing; 
a cylinder insertion portion (note top side portion of 4AV as shown in fig. 2) protruding from the first base toward the master cylinder and formed corresponding to an outer circumferential surface of the master cylinder to be coupled with at least some part of the master cylinder (note [0119]); and 
a motor insertion portion (130) protruding from the first base toward the motor and formed corresponding to an outer circumferential surface of at least some part of the motor to couple with the at least some part of the motor.  
Re-claim 3, Winkler discloses the upper housing (4AV shown in fig. 2) comprises: 
one or more first upper joints (note one of the 116 in fig. 2) each protruding parallel to a protruding direction of the cylinder insertion portion and having one end formed to be bolted to the at least some part of the master cylinder (note [0119]); and 
one or more first upper supports (note one of the 115V in fig. 2) each inserted into the one or more first upper joints.  
Re-claim 4, Winkler discloses the upper housing (4AV shown in fig. 2) comprises: 
one or more second upper joints (note the other of the 116 in fig. 2) each protruding from one surface of the first base in parallel with a protruding direction of the motor insertion portion and having one end formed to be bolted to the at least some part of the motor; and 
one or more second upper supports (note one of the 115V in fig. 2) each inserted into the one or more second upper joints.  
Re-claim 5, Winkler discloses a bracket (7 in fig. 3) fastened to a dashboard of a vehicle and configured to be coupled with at least some part of the lower housing (4AR shown in fig. 2) to support the lower housing.  
Re-claim 6, Winkler discloses the lower housing (4AR shown in fig. 2) comprises: 
a second base (42 in fig. 2) configured to face the first base of the upper housing; 
one or more first lower joints (note one of the 115R) each protruding from one surface of the second base in a radially outward direction of the second base and formed to be bolted to the bracket and the one or more first upper joints of the upper housing; and 
one or more first lower supports (note one of the 8) inserted into the one or more first lower joints.  
Re-claim 7, Winkler discloses the lower housing comprises: 
one or more second lower joints (note the other of the 115R) each protruding from one surface of the second base in a radially outward direction of the second base and formed to be bolted to an opposite end of the one or more second upper joints of the upper housing; and 
one or more second lower supports (note the other of the 8) inserted into the one or more second lower joints.  
Re-claim 8, Winkler discloses the first upper support (note one of the 115V in fig. 2) has one end formed with a fixing flange.  
Re-claim 9, Winkler discloses the first upper support (note the other of the 8)  has an opposite end formed with an opposite fixing flange.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Winkler (CN 103832424 A) in view of Kim (KR 101738053 B1).
Regarding claim 10, Winkler discloses all claimed limitations as set forth above including a plastic shell molded an upper housing (4AV shown in fig. 2) and a lower housing, wherein the upper housing molded together with the one or more first upper supports (note one of the 115V in fig. 2), but fails to disclose the molding to be a double-injection mold as recited in the claim.  However, Kim discloses a master cylinder comprising a bracket that is double-injected molded (note abstract).  It would have been obvious to one having ordinary skill in the art at the time before the filing date of the present application to use double-injected molding method to form master cylinder housing parts as taught by Kim will reduce manufacturing cost while maintaining stable quality.    

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657